COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


GIANT FOOD, INC. AND
 AHOLD USA HOLDINGS, INC.
                                                                MEMORANDUM OPINION*
v.     Record No. 2322-05-4                                          PER CURIAM
                                                                   JANUARY 24, 2006
MARY NORTON SANDERSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John H. Carstens; Meredith J. Smith; Jordan Coyne & Savits,
                 L.L.P., on briefs), for appellants.

                 (Gregory P. Perigard; Burgess, Kernbach & Perigard, PLLC, on
                 brief), for appellee.


       Giant Food, Inc. and Ahold USA Holdings, Inc. appeal a decision of the Workers’

Compensation Commission ruling that Mary Norton Sanderson proved she sustained a

compensable injury by accident on January 12, 2004, that materially aggravated her pre-existing

back injury and awarding her temporary total disability benefits and medical benefits. On

appeal, employer contends (1) the commission erred in determining Sanderson met her burden of

proving that her injury and disability were related to a specific incident; and (2) the

commission’s decision is not supported by credible evidence. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm the

commission’s award for the reasons stated by the commission in its final opinion. See Sanderson

v. Giant Food, Inc., No. 195/Ahold USA Holdings, Inc., VWC File No. 217-94-51 (Aug. 25,

2005). We dispense with oral argument and summarily affirm because the facts and legal


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-